     Case 2:18-cv-01965-MCE-DMC Document 30 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JIMMY McMILLAN,                                    No. 2:18-CV-1965-MCE-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    JUDY SUBOSA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is defendants’ motion to continue the settlement

19   conference currently set for June 1, 2020. See ECF No. 28. According to defendants, plaintiff’s

20   current place of incarceration – R.J. Donovan Correctional Facility – does not have the capacity

21   for plaintiff to appear by video conference and transporting plaintiff to a facility that does is not

22   feasible in light of the current COVID-19 outbreak. The Court has independently confirmed with

23   the litigation coordinator at R.J. Donovan Correctional Facility that, contrary to defendants’

24   representation, that facility is in fact capable of accommodating plaintiff’s appearance by video

25   conference.

26   ///

27   ///

28   ///
                                                         1
     Case 2:18-cv-01965-MCE-DMC Document 30 Filed 05/27/20 Page 2 of 2

 1                 Accordingly, IT IS HEREBY ORDERED that defendants’ motion is denied and

 2   the settlement conference remains on calendar as currently scheduled.

 3

 4

 5   Dated: May 26, 2020
                                                         ____________________________________
 6                                                       DENNIS M. COTA
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
